Citation Nr: 1342183	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for lung disease, to include as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1962 to August 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision that, in pertinent part, denied service connection for erectile dysfunction and for residuals of asbestos exposure.  The Veteran timely appealed.  These are the only issues of that rating decision which have been perfected on appeal.

In April 2011, the RO granted service connection for coronary artery disease and congestive heart failure, and assigned a 100 percent disability rating, effective August 31, 2006.  In October 2012, the RO granted service connection for post-traumatic stress disorder (PTSD), and assigned a 30 percent disability rating, effective December 3, 2007.  As the record reflects no disagreement with either the initial ratings or the effective dates assigned, it appears that the RO's grants of service connection have resolved those matters, and they are no longer before the Board.

In August 2013, the Veteran testified during a video conference hearing before the undersigned.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The issue of service connection for lung disease, to include as a residual of exposure to asbestos, is addressed in the REMAND portion of the decision below; and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Treatment medications for service-connected diabetes mellitus and/or coronary artery disease and congestive heart failure likely increased or worsened the Veteran's erectile dysfunction.


CONCLUSION OF LAW

Erectile dysfunction is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for erectile dysfunction.  

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  In this case, the Veteran did not report; and no examiner had found, any physical defects or diseases at the time of entry in March 1962.

Moreover, the record reflects that the Veteran was first diagnosed with erectile dysfunction many years after his military discharge from service.  He is not entitled to direct service connection for erectile dysfunction because there is no competent evidence linking his claimed disability to any disease or injury in active service.

Furthermore, this is a claim where service treatment records are not available.  Hence, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").

National Guard records, dated from March 1972 to September 1980 do not reflect any findings or complaints of erectile dysfunction.  The Veteran underwent no treatment for erectile dysfunction in National Guard service.  The condition was not noted at the time of his enlistment examination in March 1972.  Thus, the evidence of record weighs against a finding that erectile dysfunction was present during National Guard service.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability or manifestations is many years after service with no competent evidence that it is in any way related to active service.  

Here, the Veteran asserts that erectile dysfunction is secondary to his service-connected diabetes mellitus.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The report of an October 2007 VA genitourinary examination reflects the gradual onset of the Veteran's erectile dysfunction in 1990, and that its most likely etiology was medication.  The examiner indicated that the Veteran's erectile dysfunction was not a complication of his diabetes mellitus because it was a pre-existing condition, and noted that medications taken for diabetes mellitus increased the risk factor for erectile dysfunction.  Accordingly, the examiner concluded that the Veteran's erectile dysfunction is worsened or increased by his diabetes mellitus.

The report of an October 2007 VA hypertension examination reflects complications such as coronary artery disease and myocardial infarction; and that specific side effects of treatment included sexual dysfunction.

In January 2009, the Veteran's treating physician indicated that the Veteran has erectile dysfunction; and also opined that erectile dysfunction is frequently a complication of vascular problems secondary to diabetes mellitus.

During an April 2012 VA examination, the Veteran reported that his erectile dysfunction began soon after the death of his first wife; and that he took cardiac medications at the time.  He continued to take medications, although his regimen had changed.  Following examination, the examiner opined that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that the Veteran's erectile dysfunction was present for at least two years prior to his diagnosis of diabetes mellitus; and that laboratory testing also indicated age-related decline in production of male hormone.

In December 2012, another VA examiner opined that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) proximately due to or the result of medication treatment for coronary disease or congestive heart failure.  In support of the opinion, the examiner reasoned that the medications listed have "only a very slight possibility of causing his erectile dysfunction;" and that the age-related decline in testosterone production is by far the most likely cause of erectile dysfunction.

In August 2013, the Veteran testified that he basically could not take any medication for treatment of his erectile dysfunction because of his heart condition.

It appears that VA examiners have concluded that neither the Veteran's diabetes mellitus nor his heart disabilities caused his erectile dysfunction.  However, the evidence is conflicting as to whether any service-connected disability increased or worsened the Veteran's erectile dysfunction.  Both VA examiners in October 2007 noted an increased risk of erectile dysfunction or of sexual dysfunction as a side effect of treatment medications for service-connected disabilities.  Other examiners found the primary cause of the Veteran's erectile dysfunction to be the age-related decline in testosterone production.  The Board finds the Veteran's credible testimony that could not take any medication for treatment of his erectile dysfunction because of his heart condition to be particularly significant to the question of aggravation by a service-connected disability.  

Given the nature of the disability, the Veteran's lay statements, and the opinions noted above, the Board finds the overall evidence as to aggravation at least in equipoise, permitting a grant of secondary service connection.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for erectile dysfunction.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.



ORDER

Service connection for erectile dysfunction is granted.


REMAND

Records

The Veteran reported in November 1976 that he has been receiving treatment from Thomas Peterson, M.D., for sensitivity to rubber dust and rubber.  VA must specifically seek the Veteran's authorization for release of these records from March 1976 to the September 1980.

The Veteran also reported in June 2009 that he has been receiving treatment from "Michael Herndon, M.D., and the NEARMC" for chronic obstructive pulmonary disease and asbestosis.  VA must specifically seek the Veteran's authorization for release of these records from October 1980 to the present date.  
  
In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Lung Disease, to Include as a Residual of Asbestos Exposure 

The Veteran contends that his current lung disease is a result of his exposure to asbestos in service. 

In August 2013, the Veteran testified that he came in contact with asbestos during active service from pipes that were covered with asbestos in the old-type barracks where he slept, and in the administrative office on base where he worked.  He reported being exposed to asbestos during basic training from February 1962 to July 1962 at the Lackland Air Force Base; during advance training in 1962 at the Amarillo Air Force Base; and during assignments from 1963 to 1967 at the Keesler Air Force Base.  He reported that pipes were wrapped with asbestos; and each time that the heat came on, it shook the pipes and particles of asbestos sprayed in the air.  He is competent to describe his symptoms.

National Guard records, dated in November 1976, show that the Veteran worked for a tire and rubber company; and was sensitive to rubber dust and rubber, and was treated for contact dermatitis.  A September 1978 medical report documents rubber poisoning since May 1978, and that the Veteran was under the care of a physician and took medications and received four shots weekly.  A September 1980 medical report reflects that the Veteran no longer took any medications, and no significant illness or injury since last examination was noted.

In May 2006, a private physician noted that X-rays revealed small irregular opacities present in the lower lung fields, and noted the Veteran's exposure history to asbestos; and opined that these findings were consistent with a diagnosis of bilateral interstitial fibrosis, and indicative of asbestosis.
  
VA treatment records show an assessment of chronic obstructive pulmonary disease in March 2010.  

The report of an October 2010 VA examination includes a positive pulmonary history of productive cough; wheezing; dyspnea; night sweats; and on continuous oxygen for pulmonary fibrosis, emphysema.  Chest X-rays noted fibrosis and/or atelectasis in the right lung base.

In this case, comprehensive testing, with a complete review of the claims folder, has not been accomplished. 

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request records that pertain to the Veteran's sensitivity to rubber dust and rubber from Thomas Peterson, M.D., from March 1976 to September 1980; and associate them with the Veteran's claims file (physical or electronic).  

2.  After obtaining any necessary contact information and authorization from the Veteran, please request records that pertain to chronic obstructive pulmonary disease and asbestosis from Michael Herndon, M.D., and the NEARMC, from October 1980 to the present date; and associate them with the Veteran's claims file (physical or electronic).  

3.  If, after making reasonable efforts to obtain records identified by the Veteran; and if VA is unable to secure such records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Obtain recent VA treatment records for lung disease, dated from January 2013 to the present date; and associate them with the Veteran's claims file (physical or electronic).  

5.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of lung disease; and the likely etiology of the disease or injury. 

The examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that any lung disease found to be present is the result of disease or injury incurred or aggravated during active service-specifically, to include exposure to asbestos, as reported by the Veteran. 

The examiner should discuss the National Guard records and post-service records reflecting a positive pulmonary history, and the Veteran's occupational exposure to rubber dust and rubber.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

6.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


